DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the space" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the space” will be interpreted as “a space”.  Further, claims 2-7 are rejected since they depend from claim 1.
Claim 1 recites the limitation "the length" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the length” will be interpreted as “a length”.  Further, claims 2-7 are rejected since they depend from claim 1.
Claim 5 recites the limitation "the center" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the center” will be interpreted as “a center”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fujikawa et al. (US 2006/0222943).
Regarding claim 1, Fujikawa et al. discloses in Figs 1-4, an energy storage device (Abstract) comprising:  a container (refs 1, 19) comprising an internal space (Figs 1, 4) defined by at least one internal wall (Figs 1, 4) and a base (bottom of refs 1, 19); a mandrel (refs 10, 20) comprising a longitudinal axis (Figs 2-3) and positioned in the container (refs 1, 19) such that the longitudinal axis (Figs 2-3) passes through the internal space (Figs 1, 4) and the base (bottom of refs 1, 19);  at least one sheet of separator material (refs 7, 17) arranged about the mandrel (refs 10, ([0059]) 20) to provide a plurality of discrete separator layers (Figs 1, 4), the separator (refs 1, 7) being spaced apart in a packing direction normal (Figs 1, 4) to the longitudinal axis (Figs 1, 4); and two or more discrete electrodes (refs 13, 16, 5, 6), wherein at least one electrode (one of refs 13, 16, 5, 6) occupies a space between each discrete (Figs 1, 4) separator layer (refs 7, 17) of the plurality of discrete separator layers (refs 7, 17, Figs 1, 4), and the mandrel (ref 20) comprises at least one hollow column (Figs 2, 3) running along the 

Regarding claim 2, Fujikawa et al. discloses all of the claim limitations as set forth above and also discloses the container (refs 1, 19) is cylindrical (Figs 1, 4) and the mandrel (ref 20) has an elliptically shaped cross-section along a winding axis (Figs 2, 3).

Regarding claim 3, Fujikawa et al. discloses all of the claim limitations as set forth above and also discloses the at least one sheet of separator material (refs 7, 17) is wound around the mandrel (ref 20).

Regarding claim 4, Fujikawa et al. discloses all of the claim limitations as set forth above and also discloses at least one discrete electrode of the two or more discrete electrodes comprises a tab (ref 6a, [0059]) configured to be welded ([0059]) onto the base (bottom of refs 1, 19) of the container (refs 1, 19).

Regarding claim 5, Fujikawa et al. discloses all of the claim limitations as set forth above and also discloses the longitudinal axis (Figs 2, 3) of the mandrel (refs 10, 20) aligns with the center (Figs 1, 4) of the base (bottom of refs 1, 19) of the container (refs 1, 19)

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US 2006/0222943) as applied to claim 1 above, and further in view of Nidelkoff et al. (US 2013/0288115).
Regarding claim 7, Fujikawa et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the two or more discrete electrodes comprise two or more discrete positive electrodes and two or more discrete negative electrodes.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of copending Application No. 16/494,861 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘861 application In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-8 of copending Application No. 16/494,865 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘865 application anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6-8 of copending Application No. 16/494,866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘866 application anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725